Per Curiam.
The ordinance brought up by certiorari was passed in 1910 and purported to amend an ordinance that had been passed in 1893. The Supreme Court set aside the ordinance of 1910 upon the ground that jurisdiction to pass it had not been conferred upon the board of street and water commissioners as required by the acts of 1894 and 1896.
In this conclusion we concur, for the reasons stated by Mr. Justice Parker, whose opinion in the Supreme Court is reported in 52 Vroom 110. Incidentally, the Supreme Court decided that the ordinance of 1893 was defective under the case of Theberath v. Newark, 28 Id. 309. Upon this point we express no opinion, not because we question the soundness of the conclusion reached by the court below, but because it is not essential to the decision of the case.
The judgment of the Supreme Court is affirmed.
For affirmance — The Chancellor, Chief Justice, Garrison, -Swayze, Trenohard, Minturn, Kalisoh, Bogert, Vredenburgh, Congdon, Treacy, JJ. 11.
For reversal — None.